DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed a method of laser-based droplet jetting, comprising coating a substantially uniform layer of a viscous ink on a mesh-like transport screen, said ink being retained within spaces of the mesh-like transport screen, conveying the ink-coated mesh-like transport screen to a working area, and, with the ink-coated mesh-like transport screen positioned within the working area, heating the ink within the spaces of the mesh-like transport screen with a laser beam through a transparent substrate disposed over said working area, said heating creating micro-vapor bubbles within the spaces of the mesh-like transport screen, thereby causing ink droplets to be jetted from the spaces of the mesh-like transport screen,
 	wherein the substantially uniform layer of viscous ink is coated on the mesh-like transport screen in an ink application area in which the ink is injected into the spaces of the mesh-like transport screen from a top portion of the mesh-like transport screen and excess portions of the ink are removed from a bottom portion of the mesh-like transport screen, and 
 	wherein the excess portions of the ink are removed from the bottom portion of the mesh- like transport screen by a squeegee arrangement located downstream, from a standpoint of translation of the mesh-like transport screen with respect to a position at which the ink is injected into the spaces of the mesh-like transport screen, from the position at which the ink is injected into the spaces of the mesh-like transport screen.



4.	U.S. Patent application publication number 2007/0077511 to Tredwell et al. disclosed a similar invention in Fig. 4. Unlike in the instant application, Tredwell et al. are silent about “with the ink-coated mesh-like transport screen positioned within the working area, and wherein the excess portions of the ink are removed from the bottom portion of the mesh- like transport screen by a squeegee arrangement located downstream, from a standpoint of translation of the mesh-like transport screen with respect to a position at which the ink is injected into the spaces of the mesh-like transport screen, from the position at which the ink is injected into the spaces of the mesh-like transport screen”.

5.	No other prior art of record has been found to disclose or render obvious all the limitations of the claim language as currently presented, by itself or in combination with another prior art of record; therefore the instant application has been deemed allowable over the prior art of record.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578.  The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571)272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.